1. Amendment of Council Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova (
(FR) Mr President, I should like to take the floor briefly under Article 15(6)(d) of the Treaty on European Union, which stipulates that the President of the European Council shall present a report after each of the meetings of the European Council.
An extraordinary meeting of the European Council was held on 11 March. I regret that no such report has been presented.
Mr Audy, I take your point but if I recall correctly the President of the Council was in Parliament after the 11 March extraordinary session of the Council, in an extraordinary Conference of Presidents that was open to all Members. Can we now please move on to the votes?
- After the vote:
(DE) Mr President, ladies and gentlemen, I have just one comment. Yesterday, I was denied the opportunity to respond directly to Mr Schulz. I have sent you all an email - initially in German, but the English and French versions will follow - in which I make a statement in this regard, and I will also duly reject the accusation.